Per Curiam.
Respondent was admitted to practice by the Appellate Division, Second Department, in 1969. He has maintained an office for the practice of law in Ithaca, Tompkins County.
Petitioner, the Committee on Professional Standards, moves pursuant to section 806.4 (f) of this Court’s rules (22 NYCRR 806.4 [f]) to suspend respondent from practice pending consideration of charges of professional misconduct against him set forth in a supplemental petition filed by petitioner. Respondent has not answered the supplemental petition nor has he appeared on the motion.
By the uncontroverted allegations of the supplemental petition and the papers submitted in support of the motion, it appears that respondent has converted client funds and is guilty of other professional misconduct, including commingling, failure to maintain a proper escrow account, failure to communicate with clients and others on their behalf, and failure to cooperate with petitioner’s investigation.
Under the circumstances presented, and considering respondent’s failure to appear in this matter, we find that respondent *872is guilty of professional misconduct immediately threatening the public interest and grant petitioner’s motion (see, e.g., Matter of Bishop, 201 AD2d 750; Matter of Schlesinger, 196 AD2d 683).
Cardona, P. J., Mercure, Crew III, White and Peters, JJ., concur. Ordered that petitioner’s motion to suspend respondent from the practice of law, pursuant to section 806.4 (f) of this Court’s rules (22 NYCRR 806.4 [f]), be and hereby is granted, and it is further ordered that respondent be and hereby is suspended from the practice of law, commencing upon service on respondent of this order and continuing until such time as the disciplinary proceeding commenced by the supplemental petition has been concluded and until further order of this Court, and it is further ordered that, for the period of suspension, respondent be and hereby is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and he hereby is forbidden to appear as an attorney and counselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give to another an opinion as to the law or its application or of any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of section 806.9 of the rules of this Court (22 NYCRR 806.9) regulating the conduct of suspended attorneys.